The opinion of the court was delivered, by
Woodward, C. J.
What are necessaries for either a married woman or a minor, is a question which is susceptible of no sharp definition, and is generally a question for the jury upon all the circumstances of the case. Yet doubtless the court may, in many cases, pronounce authoritatively on the question and withhold it from the jury. If this defendant had been, at seventeen years of age, a school-boy, or an apprentice learning a trade, a judge would have been quite justifiable in pronouncing his purchase of a pair of bulls an invalid contract, but when we learn that he was carrying on a farm for his widowed mother, who had been appointed his legal guardian and with whom he lived — that she permitted the bulls to be received upon the farm — that her son was in the habit of selling the products of the farm and of making purchases ; and that he exchanged the bulls for a horse that was used in working the farm, it is not, in view of such circumstances, so clear that the purchase was invalid, and the question whether it was a necessary purchase ought to have been submitted to the jury.
Judge Huston expressed our thought in Rundle v. Keeler, 7 Watts 239 (a case where the minor lived on a farm with his mother), when he said: Si We do not mean to give up the restraint which the law puts on those who furnish infants with the means of extravagance; nor to say that an infant can engage in trade or give bonds so as to be bound by them, or make or *84endorse promissory notes; nor even to concede that in all cases the jury are the sole judges of what is necessary and proper : the court ought to have a superintending power, and in gross cases set aside a verdict and grant a new trial. But many cases are composed of so many circumstances of which the jury are the proper judges that they must he submitted to them, and we think this was such a case.”
If that were a case for the jury much more this one, for here the question of necessity depended on the proper conduct of a farm, and on proof, somewhat conflicting, as to whether it was carried on by the mother or the son, and these were appropriate subjects for the jury. Yet the court withdrew this main point from the jury. There is a single expression near the close of the charge which imports a reference of the question whether the bulls were “ needful” to the defendant, but taking the charge altogether, and especially in connection with the answer to the fourth point, it is impossible to say that the question was submitted to the jury. After specifying boarding, clothing, medical attendance, schooling, &c., as necessaries for which minors may contract, the learned judge said: “ This case, perhaps, if the jury believe the weight of evidence, is a fitting example, as this boy purchased a pair of bulls not needed on the farm and at an exorbitant price. ” Then he negatived the 4th point, which asked him to say that it was for the jury to decide whether the bulls were necessary under all the circumstances of the case.
Counsel for the defendant does not pretend that this was a submission of the question of necessity to the jury, and it is very clear to us that it was a withdrawal of that question.
Herein is the only error upon the record. 'We think this was a case for the jury, and it should have been left to them. The judge had a right to aid them by an expression of his opinion upon the effect of the evidence, but not so as to mislead or control their deliberations. That which a jury have a right to decide ought to be so submitted as to leave them free to decide it either way.
The judgment is reversed and a venire de novo is awarded.